     Case 2:19-cv-01957-APG-BNW Document 13 Filed 11/20/20 Page 1 of 1




 1
                                  UNITED STATES DISTRICT COURT
 2
                                         DISTRICT OF NEVADA
 3
                                                       ***
 4
      JOSHUA JAMES,                                      Case No. 2:19-cv-01957-APG-BNW
 5
                                         Plaintiff,      ORDER EXTENDING STAY
 6
                      v.
 7
      NAPH CARE INC, et al.,
 8
                                     Defendants.
 9

10
            This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”)
11
     on October 15, 2020. ECF No. 11. The case was stayed for ninety (90) days to January 13, 2021,
12
     to allow the Plaintiff and Defendants an opportunity to settle their dispute. Due to the pandemic,
13
     the mediation session with a court-appointed mediator cannot and will not be held before the stay
14
     expires. The Court now extends the stay until three (3) days after the scheduled IEM, currently
15
     set for February 19, 2021, at 11:15 p.m. The status report is also due on that date. During this
16
     stay period and until the Court lifts the stay, no other pleadings or papers may be filed in this
17
     case, and the parties may not engage in any discovery, nor are the parties required to respond to
18
     any paper filed in violation of the stay unless specifically ordered by the Court to do so.
19
            For the foregoing reasons, it is ordered that the stay is extended until three (3) days after
20
     the IEM. The Office of the Attorney General will file the report form regarding the results of the
21
     stay by that date.
22
            IT IS SO ORDERED.
23
            DATED this 20th day of November 2020.
24

25

26                                                    BRENDA J. WEKSLER
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
